224 N.J. Super. 89 (1987)
539 A.2d 1222
BENJAMIN APOLLO, PLAINTIFF-APPELLANT/CROSS-RESPONDENT,
v.
KIM ANH PHAM, DEFENDANT-RESPONDENT/CROSS-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 1, 1987.
Decided December 11, 1987.
Before Judges DEIGHAN, HAVEY and MUIR.
Edward J. Bowen argued the cause for appellant-cross-respondent (Edward J. Bowen on the brief).
Robert C. Rivas argued the cause for respondent-cross-appellant (Bergen County Legal Services, attorneys; Robert C. Rivas on the brief).
PER CURIAM.
The judgment of the Chancery Division denying a trial by jury is affirmed essentially for the reasons set forth by Judge Sorkow in his opinion reported at 192 N.J. Super. 427 (Ch.Div. 1983).
(The balance of the opinion which disposes of essentially factual issues in the same case decided by another judge is omitted from this publication.)